The developing 
world is at a tipping point. In the Philippines, we feel 
the pain of high prices of food, fuel and rice. Our 
people pursue the universal dream of a better life for 
themselves and their children: better education, better 
health care, higher wages, a dignified retirement. We 
are proving the value of a new paradigm for 
self-reliance through the use of, first, a targeted 
strategy with a set of precise prescriptions to ease our 
price challenges; secondly, food self-sufficiency and 
more energy independence; and thirdly, long-term 
reforms. This is a positive example that we wish to 
share with the rest of the world. 
 Our gains over the past seven years were hard-
earned. We made tough and sometimes painful 
decisions to reset our economy: tax increases, banking 
reforms, a crackdown on smugglers and tough fiscal 
discipline, to name a few. Thankfully, these reforms 
have given us some running room to weather the first 
wave of global price shocks that reverberated across 
the world earlier this year. 
 
 
15 08-51570 
 
 It has not been easy, but Filipinos are tough and 
resilient. We have pulled together. We have been able 
to draw on additional revenues to provide targeted 
investments in food and fuel to keep our poor afloat 
until a better day. But we are also realistic and know 
that we cannot do it alone. We need a strong United 
Nations as never before. We need rigorous 
international cooperation as never before. 
 Economic uncertainty has moved like a tsunami 
around the globe, wiping away gains, erasing progress, 
not just here on Manhattan island, but also in the many 
islands of the Philippines. Just when we thought the 
worst had passed, the light at the end of the tunnel 
became an oncoming train hurtling forward with new 
shocks to the global financial system. The setbacks 
from these global shocks of the past year — and of the 
past weeks — are real and profound. It will take time 
and perseverance to put the pieces back together. 
 To address these global challenges, we must go 
on building bridges among allies around the globe in 
order to bring the rice to where it is needed to feed the 
people, to make investments to create jobs, and to keep 
the peace and maintain stability in the world. 
 It is therefore timely that the Secretary-General, 
Ban Ki-moon, has organized this year’s agenda around 
the impact of the global economy on the poor. He 
deserves our highest praise for his quick and decisive 
action on the global food crisis. His Comprehensive 
Framework for Action, involving the United Nations, 
donor countries, civil society and the private sector, 
seeks to achieve food security through the right 
combination of policies, technologies and investments. 
This is a model of the United Nations in action. 
 Since the volatile global economic situation 
became apparent many months ago, in the Philippines 
we have increased and stabilized the supply of rice and 
delivered targeted subsidies to the poor. We have 
reached out to neighbours such as Viet Nam and others 
in the Association of Southeast Asian Nations and 
elsewhere to ensure a stable supply and affordable 
prices. We have clamped down on price gouging and 
invested additional billions in planting and agricultural 
modernization. 
 We have increased our energy independence by 
17 per cent through greater use of geothermal energy, 
biofuels and other renewable sources, and we expect to 
attain 60 per cent energy independence in two years. 
Biofuels have been cited as being a positive factor for 
clean energy. At the same time, they have also been 
cited as a negative factor that contributes to high food 
prices. We are pursuing a policy of using non-food 
biofuel sources planted on land unusable for food 
production purposes. We see this approach as a way for 
countries to seek a sustainable balance between food 
and energy needs.  
 For food self-sufficiency, our food baskets are 
North Luzon in our largest island and the southern 
island of Mindanao. Mindanao has fields of the highest 
productivity, yet also the majority of our poorest 
provinces. It is a sad irony that our food basket has 
some of the highest incidences of hunger in our nation.  
 The prime reason is the endless Mindanao 
conflict. Our archipelago of 7,000 islands has had its 
share of religious strife, ethnic tension and violence. 
For years, we have worked to achieve peace in 
Mindanao. Much progress was made until violent 
elements within the Moro Islamic Liberation Front 
(MILF) decided to take the law into their own hands. 
We will restart the dialogue when the area is secure, 
when our people are safe and when responsible 
elements in the MILF regain control. 
 There is no alternative to peace. I stand before the 
Assembly today to declare loud and clear that we are 
committed to the process of peace in Mindanao. We 
gratefully acknowledge here today the central role of 
so many friends and allies, including the United 
Nations; Brunei Darussalam, Indonesia, Libya, 
Malaysia, Saudi Arabia and others in the Organization 
of the Islamic Conference; Australia, New Zealand, the 
United States and other bilateral partners supplying 
official development assistance; and the European 
Union and Sweden. All have played a big role in 
advancing peace and development in Mindanao. 
 We will refocus the peace talks from an approach 
that is centred on dialogue with rebels to one of 
authentic dialogue with the communities. The context 
of our engagement with all armed groups will 
subscribe to the United Nations-recognized principle of 
disarmament, demobilization and reintegration. We 
maintain high hopes in interfaith dialogue as a means 
of building bridges rather than barriers between 
communities of different cultures and ethnicity. In 
furtherance of this effort, the Philippines will host the 
first-ever Special Ministerial Meeting of the 
Non-Aligned Movement on Interfaith Dialogue and 
Cooperation for Peace and Development in May next 
  
 
08-51570 16 
 
year. We will also cooperate with the Alliance of 
Civilizations. 
 We are also pleased that the Secretary-General 
will join us in Manila during the second Global Forum 
on Migration and Development. Our overseas Filipino 
workers are true global pioneers. There is no ship 
abroad that does not have a Filipino crew or a nation 
that does not have highly skilled Filipino workers. The 
movement of people from one country to another will 
surely increase as globalization continues to erase 
borders. This fact should be recognized as having 
implications for the growth and development of both 
sending and receiving countries. 
 In many troubled places of our world, the United 
Nations is the last great hope for peace and security. 
For this reason, the Philippines contributes one of the 
largest police contingents to United Nations 
peacekeeping operations. 
 Mr. President, your leadership is more vital than 
ever. The Philippines will fully support you as you lead 
our General Assembly for the coming year. 
 In conclusion, there are hundreds of millions of 
good people across this globe who are struggling as 
never before. We must hear their cry for help. It is 
within the collective power of the leaders at this United 
Nations General Assembly to fulfil the universal dream 
of better education, better health, food on the table and 
a dignified life. 